           Case 1:19-cv-01265-CJN Document 12 Filed 09/30/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CEMEX, INC.,

              Plaintiff,

      v.                                              Civil Action No. 1:19-cv-01265 (CJN)

U.S. DEPARTMENT OF THE INTERIOR,
et al.,

              Defendants.


                                    SCHEDULING ORDER

       Upon consideration of the Parties’ Joint Status Report, Dkt. 11, the Court hereby

ORDERS that:

       (1)     By October 25, 2019, Defendants shall provide Plaintiff with an electronic copy

               of the administrative record.

       (2)     By February 4, 2020, the Parties shall file any motion to supplement or objection

               to the administrative record.

       (3)     By April 29, 2020, Plaintiff shall file its Motion for Summary Judgment.

       (4)     By June 29, 2020, Defendants shall file their response and their Cross-Motion for

               Summary Judgment.

       (5)     By July 30, 2020, Plaintiff shall file its reply and response.

       (6)     By August 31, 2020, Defendants shall file their reply.

The Court will schedule a hearing on the motions, if necessary, after briefing is complete.




                                                 1
        Case 1:19-cv-01265-CJN Document 12 Filed 09/30/19 Page 2 of 2



      It is SO ORDERED.

DATE: September 30, 2019
                                               CARL J. NICHOLS
                                               United States District Judge




                                      2
